     Case 2:20-cv-00542-JFW-JDE Document 63 Filed 10/29/20 Page 1 of 1 Page ID #:543




 1                                                                  JS-6

 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11                               WESTERN DIVISION
12
      KING SOL OM ON SEKHEMRE EL ) Case No. 2:20-cv-00542-JFW (JDE)
13                               )
      NETER,                     )
14                               ) JUDGMENT
                   Petitioner,   )
                                            )
15                 v.                       )
                                            )
16    ALEX VILLANUEVA, Sheriff,             )
                                            )
17                                          )
                        Respondent.         )
18                                          )
19
20          Pursuant to the Order Accepting Findings and Recommendation of the
21    United States Magistrate Judge,
22          IT IS ADJUDGED that the operative Petition is denied and this action
23    is dismissed without prejudice.
24
25    Dated: October 29, 2020

26                                       ______________________________
27                                       JOHN F. WALTER
                                         United States District Judge
28
